PER CURIAM.
The appellant appeals from his conviction, after trial by jury, of dealing in stolen property in violation of section 812.019(1), Florida Statutes. The appellant alleges that the evidence does not support a finding that the appellant was trafficking or endeavoring to traffic in stolen property. We agree.
The evidence in this case is insufficient to support a conviction for dealing in stolen property. See Townsley v. State, 443 So.2d 1072 (Fla. 1st DCA 1984). This case is, therefore, reversed and remanded to the trial court for entry of an order granting appellant’s motion for judgment of acquittal on the charge of dealing in stolen property.
JOANOS, BARFIELD and WOLF, JJ, concur.